DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 July 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong (PG Pub 20170207383).

    PNG
    media_image1.png
    457
    1022
    media_image1.png
    Greyscale

Considering claim 1, Xiong (Annotated Figure 36) teaches a thin-film piezoelectric material element comprising: a laminated structure part comprising a lower electrode film (21e + paragraph 0024), a piezoelectric material film (21d + paragraph 0224) laminated on the lower electrode film and an upper electrode film (21c + paragraph 0224) laminated on the piezoelectric material film; wherein the piezoelectric material film comprising: a film size larger than the upper electrode film (21d + 21c + paragraph 0224); a riser end surface and a step surface formed on a top surface of the upper electrode film side (see Annotated Figure 36); wherein the riser end surface connects smoothly with a peripheral end surface of the upper electrode film and vertically intersects with the top surface (see Annotated Figure 36) wherein the step surface intersects vertically with the riser end surface (see Annotated Figure 36).
Considering claim 2, Xiong (Annotated Figure 36) wherein the riser end surface and the step surface are formed in the both sides of the long side direction and the both sides of the short side direction of the piezoelectric material film (Annotated Figure 36).
Considering claim 14, Xiong (Figures 27 + Annotated Figure 36) teaches a head gimbal assembly comprising a head slider (60 + paragraph 0278) having a thin film magnetic head: a suspension for supporting the head slider; and a thin film piezoelectric material element for displacing the head slider relatively to the suspension; wherein the thin film piezoelectric material element comprising: a laminated structure part comprising a lower electrode film (21e + paragraph 0024), a piezoelectric material film (21d + paragraph 0224) laminated on the lower electrode film and an upper electrode film (21c + paragraph 0224) laminated on the piezoelectric material film; wherein the piezoelectric material film comprising: a film size larger than the upper electrode film (21d + 21c + paragraph 0224); a riser end surface and a step surface formed on a top surface of the upper electrode film side (see Annotated Figure 36); wherein the riser end surface connects smoothly with a peripheral end surface of the upper electrode film and vertically intersects with the top surface (see Annotated Figure 36) wherein the step surface intersects vertically with the riser end surface (see Annotated Figure 36).
Considering claim 15, Xiong (Figures 27 + Annotated Figure 36) teaches a hard disk drive comprising a head gimbal assembly including a head slider (60 + paragraph 0278) having a thin film magnetic head, a suspension for supporting the head slider, a thin film piezoelectric material element for displacing the head slider relatively to the suspension and a recording medium; wherein the thin film piezoelectric material element comprising: a laminated structure part comprising a lower electrode film (21e + paragraph 0024), a piezoelectric material film (21d + paragraph 0224) laminated on the lower electrode film and an upper electrode film (21c + paragraph 0224) laminated on the piezoelectric material film; wherein the piezoelectric material film comprising: a film .
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering claim 3, the prior art does not teach a lower piezoelectric material protective film being formed with alloy material; a upper piezoelectric material protective film formed with alloy material and wherein a peripheral end surface of the upper piezoelectric material protective film connects smoothly with the riser end surface in combination with the rest of the applicant’s claimed limitations.  
Furthermore, claims 4-7 would be allowable, if they depended upon an independent and allow claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837